Citation Nr: 1341662	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  03-21 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for hepatitis C, status-post hepatitis A infection, from September 18, 1977 to August 15, 2000.


REPRESENTATION

Appellant represented by:	C. J. Kerr, Agent


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case has been before the Board on numerous occasions. In February 2008, the Board denied entitlement to the benefit sought.  Pursuant to a joint motion for remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case for action consistent with its directives in April 2009.  The Board re-adjudicated the Veteran's claim and, after ensuring compliance with the Court's order, again denied the benefit sought in a June 2010 decision.  The Veteran again appealed to the Court, and pursuant to a memorandum decision published in January 2012, the Board's 2010 decision was vacated.

In August 2012, the Board remanded this matter to effectuate the Court's January 2012 order.  Unfortunately, the directives of the Board's August 2012 remand order have not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, another remand is warranted for corrective action.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is entitled to a compensable rating for his service-connected hepatitis C, status-post hepatitis A infection, for the period of September 18, 1977 to August 15, 2000.  This claim was denied by the Board in a June 2010 decision.  The Court, via a memorandum decision, vacated and remanded the claim to the Board for actions consistent with its order.  Regarding the specifics of that order, the Court determined that the Board had not provided adequate reasons and bases in its decision as to why a retrospective VA examination was not necessary to determine the level of severity of hepatitis prior to August 2000.

In August 2012, the Board remanded this matter for the scheduling of a retrospective VA examination to determine the level of severity of his hepatitis C from September 1977 to August 2000.  The Board specifically asked the examiner to "describe the Veteran's symptomatology during this period, to include his complaints of fatigue and abdominal pain.  Furthermore, the need for biopsy in 1976 should be discussed as well as the progress of liver failure associated with the disease.  A rationale should be included with all conclusions.  Should the examiner be unable to determine the severity of this condition retrospectively, a rationale as to why such a conclusion cannot be made must also be associated with the claims file."  

The examination was scheduled for June 2013.  In addressing the Veteran's symptoms of hepatitis C for the period of September 1977 to August 2000, the examiner simply stated, "Veteran states that he was very tired since his discharge form military.  He states that he did not seek medical care as he felt stigmatized since he was discharged till 2000 for symptoms related to hep c infection such 
as fatigue and abdominal pain."  The examiner then stated that there were no medical records available to verify the veterans above mentioned symptoms.

The Board finds that its remand directives not been substantially complied with and that a remand is necessary to obtain new examination addressing the severity of the Veteran's hepatitis C symptoms from September 1977 to August 2000.  See Stegall, 11 Vet. App. 268.  There was no indication that the Veteran could no longer recall the symptomatology he experienced during this time frame, and the sparse nature of the symptomatology which was reported rendered the examination useless.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an appropriate examination to determine retroactively the severity of the Veteran's service-connected hepatitis C, from September 18, 1977 to August 15, 2000.  The claims file and all electronic records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should record all symptomalogy reported by the Veteran for his hepatitis C, from September 18, 1977 to August 15, 2000.  The examiner should specifically ask the Veteran if he experienced the following symptoms during this time frame: (a) fatigue, (b) malaise, (c) vomiting, (d) anorexia, (e) arthralgia, (f) right upper quadrant pain, (g) incapacitating episodes, (h) weight loss (or other indication of malnutrition), and (i) hepatomegaly.  For each symptom reported, the examiner should ask the Veteran to describe the severity of the symptom and frequency of in which it was present (in terms of weeks during in a 12-month period).

Based upon a review of the evidence of record, and the Veteran's reported symptomatology, the examiner should provide a comment as to the severity of the Veteran's hepatitis C during this time frame.

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. Then, readjudicate the Veteran's claim in light of all evidence added to the record since the most recent supplemental statement of the case.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



